Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice: Claims 11- and 15-20 were cancelled in previous Notice of Allowability because claims 11 and 15-20 are directed to invention non-elected without traverse, however the independent claim 11 is amended to include all of the allowable limitations of the allowable claim 1, therefore a Corrected Notice of Allowability been issued to rejoin claims 11 and 15-20.

Election/Restrictions
Independent claim 1 is allowable. The restriction requirement between the invention groups I and II, as set forth in the Office action mailed on 04/08/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 11 and 15-20, are no longer withdrawn from consideration because claim 11 has been amended to include all of the allowable limitations of an allowable claim (Claim 1).  Claims 15-20 are allowable since they are dependent on claim 11.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
 


Allowable Subject Matter
Claims 1 and 5-10 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, neither Mitanihara (US4836873A) nor Elliott (US9061779B2) disclose every single limitation as set forth, nor does the combination of Mitanihara and Elliott teach single limitation of the claim. Specifically, the prior art, as exemplified by the prior arts of record, fails to disclose the “after the leading and trailing strap ends are attached to one another and after the first gripper grips a first portion of the strap that forms the tensioned strap loop, control the actuator to cause the first gripper to impose a force on the first portion of the strap in a direction away from a second portion of the strap that forms the tensioned strap loop, wherein at least one component of the direction is aligned with a longitudinal axis of the strap” in combination with the other limitations of the claim. 
Claims 5-10 are allowed because they depend on claim 1.

Regarding claim 11, neither Mitanihara (US4836873A) nor Elliott (US9061779B2) disclose every single limitation as set forth, nor does the combination of Mitanihara and Elliott teach single limitation of the claim. Specifically, the prior art, as exemplified by the prior arts of record, fails to disclose the “after the leading and trailing 
Claims 15-20 are allowed because they depend on claim 11.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725